Exhibit 10.1(d)

BORROWER JOINDER TO CREDIT AGREEMENT AND NOTES

This BORROWER JOINDER TO CREDIT AGREEMENT AND NOTES (this “Agreement”) dated as
of this 3rd day of October, 2016 is made by each of the parties appearing on the
signature pages hereto (referred to herein collectively as “New Borrowers” and
individually as a “New Borrower”), to and in favor of Maranon Capital, L.P., in
its capacity as Agent under the Credit Agreement referred to below, and the
Lenders (as defined in the Credit Agreement) party thereto.

WITNESSETH THAT:

WHEREAS, Green Plains II LLC, a Delaware limited liability company (the
“Existing Borrower Representative”), the other Borrowers and Credit Parties
party thereto (the “Existing Credit Parties”), Maranon Capital, L.P. (in its
individual capacity, “Maranon”), as administrative agent (in such capacity, the
“Agent”) for the lenders party thereto (collectively, the “Lenders”), and the
Lenders entered into that certain Credit Agreement of even date herewith (the
“Credit Agreement”; capitalized terms used herein and otherwise not defined
shall have the meaning ascribed to such terms in the Credit Agreement)

WHEREAS, New Borrowers and Existing Credit Parties desire that each New Borrower
be joined as a Borrower and a Credit Party to the Credit Agreement and all
Notes, if any, executed by the Existing Borrower Representative;

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to Borrowers by Lenders
from time to time, each New Borrower and each Existing Credit Party hereby agree
as follows:

1. Each New Borrower hereby joins in the execution of the Credit Agreement, the
Notes, if any, and acknowledges and agrees that it is a “Borrower” and a “Credit
Party” under the Credit Agreement and the Notes, if any, effective upon the date
on which Agent shall have received a copy of this Agreement, duly executed by
such New Borrower and Existing Credit Parties. All references in the Credit
Agreement and the other Loan Documents to the terms “Borrower”, “Borrowers”,
“Credit Party” or “Credit Parties” shall be deemed to include each New Borrower.
Without limiting the generality of the foregoing, each New Borrower hereby (i)
acknowledges that it is jointly and severally liable with each other Borrower
for all of the Obligations and (ii) repeats and reaffirms all covenants,
agreements, representations and warranties of Existing Credit Parties contained
in the Credit Agreement including, but not limited to all schedules attached
thereto, and the Notes, if any, and the other Loan Documents, to the extent
applicable to such New Borrower.

2. Except as specifically modified hereby, all of the terms and conditions of
the Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect.

3. Each New Borrower agrees to execute and deliver such further instruments and
documents and do such further acts and things as are required by any “Borrower”
or “Credit Party” under the Credit Agreement.

4. No reference to this Agreement need be made in the Credit Agreement or in any
other Loan Document or other document or instrument making reference to the
same, any reference to Loan Documents in any of such to be deemed a reference to
the Credit Agreement, or other Loan Documents, as applicable, as modified
hereby.

 

1



--------------------------------------------------------------------------------

5. The laws of the State of Illinois shall govern all matters arising out of, in
connection with or relating to this Agreement, including, without limitation,
its validity, interpretation, construction, performance and enforcement.

6. This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

NEW BORROWERS: SCI INGREDIENTS HOLDINGS, INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FVC INTERMEDIATE HOLDINGS, INC.
By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FLEISCHMANN’S VINEGAR COMPANY,
INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FVC HOUSTON, INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman

Borrower Joinder to Credit Agreement and Notes



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO BY: EXISTING CREDIT PARTIES: GREEN PLAINS I LLC By:  

/s/ Todd Becker

Name:   Todd Becker Title:   President and Chief Executive Officer GREEN PLAINS
II LLC By:  

/s/ Todd Becker

Name:   Todd Becker Title:   President and Chief Executive Officer

Borrower Joinder to Credit Agreement and Notes



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO BY: AGENT: MARANON CAPITAL, L.P By:  

/s/ Gregory M. Long

Name:   Gregory M. Long Title:   Managing Director

Borrower Joinder to Credit Agreement and Notes